Notice of Non-Responsive Amendment
	The reply filed on March 25, 2021 is not fully responsive to the prior Office action minimally because of the following omission(s) or matter(s): It fails to clarify what is intended by, “nucleus-increasing treating device.” See 37 CFR 1.111. 
The Office Action of states:

    PNG
    media_image1.png
    184
    792
    media_image1.png
    Greyscale

Responsively, it has been argued:
In  regards to "nucleus-increasing  treating  device", Applicant discloses (Background, pages 1-2) an "emulsion nucleus" increasing device, the device increases the diameter of the emulsion nucleus to facilitate oil and water separation, the "emulsion nucleus has a diameter ranging from 0.05  m to 1200  m and a specific gravity ranging from 1.2 g/cm3 to 2.8 g/cm3...in the oil-water separation process, only when the proportion of the total solid suspensions is lower than a predetermined range (depending on the oil products), the demulsifier is effective...after the demulsification is realized by the demulsifier, the emulsion nucleuses generally enter the oil phase, while the emulsion nucleuses with relatively large particle sizes may enter the water phase, which will affect the content of oil in water (OIW). In summary, as long as the solid suspension regarded as the emulsion nucleus can be effectively removed, the oil- water emulsification problem will be solved smoothly."

The Examiner fails to find any “device” related to “nucleus-increasing” as claimed, disclosed at “Background, pages 1-2.” Moreover, this argument is not seen clarify in any way, what structure is intended by “nucleus-increasing treating device.” Clarification is required.
The Amendment of March 25, 2021 has NOT been entered.
The drawing on the Replacement Sheet is APPROVED.
TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776